              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVIVSION

MICHAEL JOYCE
ADC #150227                                                      PLAINTIFF

v.                        No. 4:19-cv-825-DPM-JTK

NEVADA COUNTY JAIL                                              DEFENDANT

                                   ORDER
       1. The Court withdraws the reference.
       2. Joyce filed this pro se § 1983 lawsuit about conditions in the
Nevada County Jail.        Venue is proper in the Western District of
Arkansas;      and the interests of justice would best be served by
transferring this case there.      28 U.S.C. § 1391(b)(l)-(2);     28 U.S.C.
§   1406(a). This case is therefore transferred to the United States District
Court for the Western District of Arkansas, Texarkana Division. The
transfer is immediate because the receiving Court is in the Eighth
Circuit too. Cf In re Nine Mile Limited, 673 F.2d 242 (8th Cir. 1982).
       So Ordered.
                                         ~      yt, dlrf
                                    D .P. Marshall Jr.
                                    United States District Judge

                                        9 ~tf.M.ku,_ ).() t 9
